DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/18/20 & 02/26/21 were received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-11, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 3 recites “the outside”, claim 5 recites “the electric connection”, claim 7 recites “the peripheries”, claim 9 recites “the thickness”, “the pad structures” and “both sides”, claim 11 recites “the same plane”, claim 12 recites “the ground potential”, and claim 20 recites “the pad structures” in two instances. There are lack of antecedent basis for those limitations I the claims. For the limitation “the pad structures”, a plural form is used while any antecedent is recited in a singular form. For the limitation “both sides”, reference was not made to any particular two sides to ascertain which two sides are being called “both sides”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Pei et al. (US 2019/0148262).

a.	Re claim 1, Pei et al. disclose a package assembly (1400A or 1400E see figs. 12A-B&16-B and related text; see remaining of disclosure for more details), comprising: a) a die 120 (fig. 12A, [0017]; see remaining of disclosure for more details) electrically connected to outer pins 147 (fig. 4&12A, [0033]) of the package assembly; b) an electronic component 160 ([0048]) located above the die and electrically connected (through 168, 110, 119 and 140) to the die, wherein the electronic component is connected to the outer pins of the package assembly through conductive pillars 119 ([0019]); and c) a heat dissipation structure 166 ([0044]-[0047]) located between the die and the electronic component “to facilitate heat dissipation of the electronic component” (the limitation “to facilitate heat dissipation of the electronic component” is merely a functional limitation that does not structurally distinguish over the heat dissipation layer 166 of Pei et al. that is capable of accomplishing the same function), wherein the heat dissipation structure physically isolates the die and the electronic component “such that electromagnetic interference from the electronic component to the die is substantially prevented” (the limitation “such that electromagnetic interference from the electronic component to the die is substantially prevented” is merely a functional limitation that does not structurally distinguish over the metallic heat dissipation layer 166 of Pei et al. that is capable of accomplishing the same function).



c.	Re claim 3, the heat dissipation structure comprises a first part (portion within and corresponding to a thickness of redistribution structure 110 on fig. 16A) located above the die, and a second part (portion above the first part as defined above) extending towards an outside (i.e. exposed to an ambient environment of the package assembly 1400E) of the package assembly and connected to the first part.

d.	Re claim 5, Pei et al. disclose the package assembly of claim 3, wherein: a) the package assembly further comprises a pad structure 114&168 ([0039]-[0050]) of the electronic component; b) the pad structure comprises a metal layer 114 and a soldered layer 168 on the metal layer; and c) the pad structure is connected to conductive pillars to realize (at least in part) an electrical connection between the electronic component and the outer pins of the package assembly (explicit on fig. 16A).



f.	Re claim 7, the first part of the heat dissipation structure is set along 

g.	Re claim 8, the first part of the heat dissipation structure has uniform thickness (corresponding to the thickness of 110) throughout.

h.	Re claim 17, Pei et al. disclose a method of manufacturing a package assembly (1400A or 1400E see figs. 1-10&12A-B&16-B and related text; see remaining of disclosure for more details), the method comprising: a) providing a die 120 electrically connected to outer pins 147 of the package assembly; b) installing an electronic component 160 above the die that is electrically connected to the die; and c) forming a heat dissipation structure 166 between the electronic component and the die “to facilitate heat dissipation of the electronic component” (see remarks in claim 1 rejection above about this quoted limitation), wherein the heat dissipation structure physically isolates the electronic component and the die “such that electromagnetic interference from the electronic component to the die is substantially prevented” (see remarks in claim 1 rejection above about this quoted limitation).


j.	Re claim 19, the forming the metal layer comprises forming a first part of the heat dissipation structure (portion of 166 within and corresponding to a thickness of redistribution structure 110, noting that the said portion is formed when 166 is formed) such that the first part neighbors the back surface of the die.

k.	Re claim 20, the method of claim 18, further comprises forming conductive pillars 119 connected to the pad structure such that the electronic component is connected (at least in part via) to the outer pins of the package assembly by the pad structure and the conductive pillars.

Allowable Subject Matter
Claims 4, 10, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9, 11 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (assuming any 112 2nd issues of any intervening claim are also resolved).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishimura (US 2017/0317000), Chew (US 2018/0190617) and Mohammed et al. (US 2012/0299173) disclose a package assembly and method of manufacturing thereof similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899